Citation Nr: 1745185	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include arthritis. 

2.  Entitlement to service connection for a back disability, to include arthritis and disc disease with radiculopathy. 

3.  Entitlement to service connection for arthritis of the bilateral knees. 

4.  Entitlement to service connection for diabetes mellitus, type II. 

5.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus. 

7.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus. 

8.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 26, 1967 to August 13, 1970 (excluding the periods of time lost from November 20, 1967 to November 24, 1967; January 30, 1968 to February 4, 1968; October 17, 1968 to November 10, 1968; November 23, 1968 to March 5, 1969; November 6, 1969 to February 28, 1970; March 1, 1970 to June 22, 1970).  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include the transcript of the November 2016 Board hearing presided over by the undersigned Veterans Law Judge. 

In an April 2009 statement, the Veteran stated that he previously filed claims in the New York and San Juan ROs and that he wishes to "develop to reopen" these referenced previously filed claims.  The Agency of Original Jurisdiction (AOJ) has not addressed this matter, and the Board does not have jurisdiction over it.  The Board refers this matter to the AOJ for clarification and appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus that is due to alleged exposure to an herbicide agent in Vietnam.  He also contends that he has right lower extremity, left lower extremity peripheral neuropathy, right upper extremity peripheral neuropathy, and left upper extremity peripheral neuropathy that are secondary to diabetes mellitus.  The medical evidence of record, to include a December 2012 VA treatment record confirms that the Veteran currently has diabetes mellitus with diabetic neuropathy.  The Veteran submitted a private nexus statement dated in December 2016 that was received by VA after transfer of the appeal to the Board.  Because the Board is remanding the case to the AOJ for further development and readjudication of this issue, there is no prejudice to the Veteran due to the Board not obtaining a waiver of AOJ consideration of this private nexus statement.  In the December 2016 private nexus statement, Dr. K. opined that the Veteran's diabetes and neuropathy either began in or are related to service.  However, Dr. K. provided no rationale to support this opinion.  

Given this statement by Dr. K., there is an indication that diabetes with neuropathy may be associated with service.  Therefore, a VA opinion should be obtained to determine whether such disabilities began in or are related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also contends that he has disabilities of the neck, back, and leg joints that are a result of parachuting from aircraft in service when serving with the 82nd Airborne.  The medical evidence during the appeal period shows arthritis of the knees, as well as arthritis of the neck and degenerative disc disease and arthritis of the back with radiculopathy.  Regarding a neck disability and a back disability, the Veteran was afforded a VA examination in November 2010.  The Veteran, through his representative, submitted a certificate that tends to reflect that the Veteran completed Class #503-68 (12 February 1968 - 1March 1968), Airborne Course, at Fort Benning, GA.  Because the Veteran's service personnel records, including his DA 20, his DD-214, and his DD-215 show no indication that he completed an Airborne Course, or that he parachuted from aircraft as a part of his duties (i.e., as military police) in service, further development is necessary to verify authenticity of this certificate.  If, and only if, the authenticity of this certificate is verified, then the Veteran should be afforded a VA examination regarding the bilateral knees to determine the nature and etiology of a bilateral knee disability, including arthritis and a VA addendum medical opinion regarding the neck and back disabilities, to determine whether such disabilities are related to parachuting during the aforementioned Airborne Course.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps, to include contacting the NPRC if appropriate, to verify whether the Veteran completed Class #503-68 (12 February 1968 - 1March 1968), Airborne Course, at Fort Benning, GA.  Attention is invited to the certificate of completion submitted in August 2013.  

If completion of this Airborne Course is verified, please also make appropriate attempts to confirm the number of jumps made during this course.  

All steps taken to complete this directive should be documented in the claims file. 

2. Obtain a VA medical opinion to determine the etiology of diabetes with neuropathy.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's diabetes with neuropathy first manifested in service, or whether such disabilities are otherwise etiologically related to service.  

The examiner's attention is invited to the private nexus statement by Dr. K., received by VA in February 2017. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. If, and only if, the AOJ verifies that the Veteran completed the above Airborne Course (directive 1), then obtain a VA medical opinion from the VA examiner who performed the November 2010 VA examination (or suitable substitute) to determine the etiology of a neck disability and a back disability with radiculopathy.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's neck disability and/or back disability manifested in service or within the first post-service year, or whether either such disability is otherwise etiologically related to service, specifically due to parachuting from aircraft during the confirmed Airborne Course. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. If, and only if, the AOJ verifies that the Veteran completed the above Airborne Course (directive 1), then schedule the Veteran for a VA examination to determine the nature and etiology of a bilateral knee disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file. 

Regarding each diagnosed left and/or right knee disability, to include arthritis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability manifested in service or within the first post-service year, or is otherwise etiologically related to service, specifically due to parachuting from aircraft during the confirmed Airborne Course.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Afterwards, and after completing any development deemed necessary, please readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




